UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 99-1572



DON BOYD,

                                              Plaintiff - Appellant,

            versus


ANTHONY CAMARADO; JOSEPH BALDI; JACK COLBURNE,

                                             Defendants - Appellees,

            and


E.U. WURLITZER MUSIC AND SOUND,

                                                           Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (CA-98-3062-3-17-BD)


Submitted:    July 8, 1999                   Decided:   July 14, 1999


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Don Boyd, Appellant Pro Se.    Catharine Garbee Griffin, BAKER,
BARWICK, RAVENEL & BENDER, L.L.P., Columbia, South Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Don Boyd appeals the district court’s orders accepting the

magistrate judge’s report and recommendation and dismissing his

appeal against the individual defendants for failure to effectuate

proper service.   We dismiss the appeal for lack of jurisdiction

because the orders are not appealable.    This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(1994); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).

The orders here appealed are neither final orders nor appealable

interlocutory or collateral orders.     Absent certification under

Fed. R. Civ. P. 54(b), we therefore lack jurisdiction.     Accord-

ingly, we dismiss the appeal as interlocutory.    We dispense with

oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.



                                                         DISMISSED



                                2